Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendment filed April 14, 2022.  

Allowable Subject Matter

Claims 1 – 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, “reserving, by the third-party payment platform, an amount of volatile currency controlled by the consumer, wherein the volatile currency comprises a cryptocurrency that requires a blockchain verification process to authenticate that the consumer is in control of the volatile currency, and wherein the consumer is prevented from withdrawing any portion of the amount of volatile currency; computing, by the third-party payment platform using a risk management algorithm, a risk-worthy amount of reliable currency representing an amount of reliable currency that reflects an acceptable amount of risk to the third-party payment platform, wherein the amount of reliable currency is backed by the reserved amount of consumer volatile currency, and wherein the entire amount of risk-worthy reliable currency is less than an equivalent amount of reliable currency converted from the reserved consumer volatile currency based on current exchange rates; generating and issuing to the consumer, by the third-party payment platform, a reliable token representing the risk-worthy amount of reliable currency.”.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Edison U. Ortiz et al. (Pub. # US 2016/0210626 A1) teaches systems (100), methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions and other secure data processes. Aspects of such systems (100) include trusted platforms (120) by which net­ worked communication devices (110) and merchant systems (130) may registered as trusted entities 110', 130.  Information associated with particular payment means, such as accounts or payment tokens, can be stored on device(s) secure data sets known as virtual or electronic wallets (112), or in the form of secure payment tokens. Common application programming interfaces executed by devices (110) may facilitate push and pull processes between electronic wallets (112) and other secure data stores (136, 120, 160). Users (190) may thereby initiate and complete electronic transactions directly from within applications on trusted devices (110').


The closest prior art John Tumminaro et al. (Pub. # US 2007/0255653 A1) teaches a mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web. In an implementation, funds are accessed from an account holder's mobile device such as a mobile phone or a personal digital assistant to make or receive payments. Financial transactions can be conducted on a person-to-person (P2P) or person-to-merchant (P2M) basis where each party is identified by a unique indicator such as a telephone number or bar code. Transactions can be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or "widget." The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.


The arguments presented by the Applicant along with the combination of elements, such as, the claimed feature, "generating a reliable token representing the risk-worthy amount of reliable currency that is accepted as payment by vendors.”.  In addition, reserving, by the third-party payment platform, an amount of volatile currency controlled by the consumer, wherein the volatile currency comprises a cryptocurrency that requires a blockchain verification process to authenticate that the consumer is in control of the volatile currency, and wherein the consumer is prevented from withdrawing any portion of the amount of volatile currency.  Reserving an amount of cryptocurrency that requires a blockchain verification and preventing the consumer from withdrawing any portion of the amount of volatile currency to generate a reliable token representing a risk-worthy amount of reliable currency that is accepted as payment by vendors is an unconventional steps that confine the claim to a particular useful application. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696